Citation Nr: 1627107	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  08-06 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) with cyclothymic disorder, currently evaluated as 10 percent disabling prior to January 18, 2011, 30 percent disabling from January 18, 2011, to September 18, 2014, and 70 percent thereafter.

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 2004 to January 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the Board at a June 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in August 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to July 21, 2014, the Veteran's PTSD with cyclothymic disorder was manifest by mild to moderate symptomatology, including periods of anxiety and depression, with little to no more than moderate effect on occupational and social functioning.

2. As of July 21, 2014, the Veteran's PTSD with cyclothymic disorder is manifest by moderate to severe symptomatology, including sleep impairment, mild visual and auditory hallucinations, and memory impairment that does not result in total occupational and social functioning.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 30 percent, but not greater, have been met for PTSD with cyclothymic disorder throughout the period prior to July 21, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Codes 9411, 9432 (2015).

2. The criteria for an initial evaluation of 70 percent, but not greater, have been met for PTSD with cyclothymic disorder throughout the period as of July 21, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Codes 9411, 9432 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating records has been satisfied.  The Veteran has been afforded multiple VA examinations in conjunction with his appeal.  See 38 U.S.C.A. 
§ 5103A(d) (West 2014); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of evaluating the Veteran's disability, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
    
As a final note, there has been substantial compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, the Board finds that the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) at the June 2010 Board hearing and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that his service-connected PTSD with cyclothymic disorder is more severe than contemplated by the assigned evaluations.  As noted above, the Veteran's psychiatric disability is currently evaluated as 10 percent disabling prior to January 18, 2011, 30 percent disabling from January 18, 2011, to September 18, 2014, and 70 percent thereafter under the provisions of 38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9432 (2015). 

Diagnostic Codes 9411 and 9432 are subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id. 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

For cases pending before the Board prior to August 4, 2014, the nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Turning to the record, the Board notes that at an April 2007 VA examination, the Board notes that the Veteran denied any mood or psychiatric-related symptoms at the time.  The VA examiner found no evidence of significant psychopathology, and the Veteran reported that his mood was generally positive, he slept well, appetite was good, and showed no evidence of psychosis, unusual behaviors, or suicidal ideation.  On examination, the Veteran appeared neat and clean with no problems engaging in activities of daily living.  His conversation was logical and goal-directed, judgment was adequate, and cognitive functioning and memory were intact.  The examiner determined the Veteran's psychiatric disorder represented minimal impairment with his employment with the church.

September 2007 VA treatment records indicate the Veteran presented with a full range of affect, no suicidal/homicidal ideation, plan, or intent, and was diagnosed with PTSD with mild to moderate impairment in social and occupational functioning.  At a July 2008 evaluation, the Veteran reported that his mood went "up and down."  He appeared casually dressed and restless with normal affect and anxious mood.  He was oriented in all spheres with unremarkable thought content and process, and normal memory.  In September 2009 the Veteran did not then meet the criteria for an axis I disorder, and the Veteran's PTSD symptoms were remitted and no longer clinically significant.  A November 2009 depression and PTSD screen were both negative, with the Veteran denying nightmares or feeling down, depressed, or hopeless.

At an April 2011 VA examination, the Veteran reported good friends, a strong and positive marriage relationship, and strong social support through his church.  He was working full time, and attending seminary and college classes.  On examination, the Veteran appeared clean, neatly groomed and appropriately dressed, with a cooperative attitude towards the examiner.  His mood was anxious and happy, his affect was normal, and the Veteran was oriented in all spheres without panic attacks, suicidal/homicidal thoughts, or memory impairment.  The VA examiner noted that the Veteran's PTSD symptoms had a moderate impact on functioning in relationships and basic areas of life, with occasional decrease in work efficiency but generally satisfactory functioning due to symptoms such as irritability and anger with coworkers.

At an October 2013 VA psychiatric assessment, the VA psychiatrist again determined the Veteran did not then meet the diagnostic criteria for an axis I disorder, and his PTSD symptoms appeared remitted and no longer clinically significant.  On July 21, 2014, the Veteran was found to require moderate assistance with sleep regulation due to nightmares, difficulty with recent memory, and occasional lack of self-control due to anger, frustration, agitation, and confusion.  He also required minimal assistance due to mild visual and auditory hallucinations.  

Finally, at a September 2014 VA examination, the Veteran reported daily intrusive thoughts and insomnia, being very irritable and angry, resulting in confrontation with others.  He also reported difficulty with social situations and crowded places.  He was found to have ongoing symptoms of depression, anxiety and suspiciousness, flattened affect, difficulty establishing and maintaining effective social and work relationships, and impaired impulse control.  Finally, the VA examiner noted that the Veteran's anger and irritability would result in significant difficulties with employment and trouble getting along with others, including other students and the public in general.

Based on the evidence discussed above, the Board finds that an initial evaluation of 30 percent is warranted throughout the appeal prior to July 21, 2014, as the Veteran's psychiatric disability fluctuated between full remission and mild to moderate symptomatology with minimal to moderate impact on social and occupational functioning.  A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, impaired speech, panic attacks, difficulty in understanding complex commands or impairment of short- and long-term memory.  See General Rating Formula.  Such impairment and symptomatology is not demonstrated at any point during the appeal period, and the effects of the symptomatology demonstrated during this period more closely approximate that contemplated by a 30 percent evaluation.

The Board also finds that an evaluation of 70 percent is warranted as of July 21, 2014.  VA treatment records dated July 21, 2014, are the first indication of more moderate to severe symptomatology, including memory loss, visual and auditory hallucinations, and lack of self-control due to anger, frustration, agitation and confusion, resulting in moderate to severe, but not total, impairment in social and occupational functioning.  

To the extent the Veteran asserts evaluations greater than those assigned herein may be warranted, in reaching its decision, the Board has considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the assignment of an evaluation greater than 30 percent prior to July 21, 2014, and 70 percent thereafter.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's psychiatric disability (e.g., periodic anxiety, depression, anger, and irritability resulting in impairment to social and occupational functioning) are contemplated by the rating criteria.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted based on symptoms related to service-connected PTSD with cyclothymic disorder, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial evaluation of 30 percent, but not greater, for PTSD with cyclothymic disorder throughout the appeal prior to July 21, 2014, is granted subject to the regulations governing the award of monetary benefits.

An initial evaluation of 70 percent, but not greater, for PTSD with cyclothymic disorder as of July 21, 2014, is granted subject to the regulations governing the award of monetary benefits.


REMAND

Entitlement to TDIU is a potential element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Based on the medical evidence of record, the Board finds that the issue of entitlement to TDIU has been raised by the record.  However, the Veteran's TDIU claim has not been developed or adjudicated in the first instance by the AOJ.  On remand, such development must be undertaken.


Accordingly, the case is REMANDED for the following actions:

1. Undertake the appropriate development of the Veteran's TDIU claim, including providing notice of the information and evidence necessary to establish a TDIU claim and requesting information regarding his education and vocational history.  All development, including a history of employment, including any recent employment should be developed.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


